DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 7/19/21, are acknowledged.
	Claim 33 has been amended.
	Claim 53 has been added.
	Claims 33-34, 40-43, and 53 are pending and are under examination.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 33-34 and 40-43 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative under 35 U.S.C. 103 as being unpatentable over WO 2007/138597 (of record).
WO 2007/138597 teaches a method for engrafting hematopoietic stem cells in a recipient comprising contacting ex vivo a sample of donor stem cells with apoptosis inducing agent such as FasL and transplanting said stem cells into the recipient (i.e. transplanting after “activating” with FasL, see pages 5-7, in particular). WO 2007/138597 teaches that the FasL induces apoptosis in non-stem cells, but not in the stem cells (see page 5, in particular). WO 2007/138597 also teaches that the method 
	Applicant’s arguments filed 7/19/21 have been fully considered, but they are not persuasive.
	Applicant argues that WO 2007/138597 does not disclose or suggest the step of “determining in vitro the activation of said cells by measuring the clonogenic activity of the cells” as recited n the amendment claims.
	As noted above, WO 2007/138597 teaches measuring clonogenic activity in a semi-solid in vitro culture on pages 48-49, with results depicted in Fig. 8.  WO 2007/138597 teaches that clonogenic activity of lin-BMC (i.e. HSPC) was gradually stimulated with FasL and TNF, suggesting trophic (i.e. activation) signaling through Fas receptor in the cells. The increased clonogenic activity as determined by WO 2007/138597 meets the limitations of the present claims.

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644